Citation Nr: 0321205	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-47 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include as a     chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for a cardiac 
disability other than hypertension, to include as a 
chronic disability resulting from an undiagnosed illness.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from September 1974 
to September 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA), Baltimore Maryland 
Regional Office, which, in pertinent part, denied the veteran 
entitlement to service connection for a cardiac condition 
other than hypertension and a respiratory condition. 

In April 2000, the veteran appeared at the Board in 
Washington, D.C. and offered testimony in support of his 
claims before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  The transcript of the 
veteran's testimony has been associated with his claims file.  
The case was thereafter remanded to the Washington, D.C. 
Regional Office (RO), in June 2000, for further development.  
In that remand, the Board recharacterized the issues on 
appeal as shown on the title page.  The case was returned to 
the Board in January 2002.  In July 2002, the Board entered a 
decision with respect to collateral issues of increased 
initial ratings for the veteran's service connected bilateral 
knee disabilities and undertook additional development on the 
issues of service connection for the veteran's cardiac and 
respiratory disorders pursuant to the then existent authority 
provided under 38 C.F.R. § 19.9(a)(2).


REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in May 2003, the veteran was notified that the Board 
would be undertaking additional development with respect to 
the issue currently on appeal pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In connection with 
this development, the Board obtained and associated with the 
claims file outpatient records pertaining to cardiac 
evaluations provided to the veteran in February and March 
2001 by the VA Medical Center in Washington D.C. as well as a 
report of a Gulf War Guidelines Examination afforded the 
veteran in May 2003.  However although the Board's request 
for such examination was accomplished, the veteran's examiner 
did not provide the medical opinions specifically requested 
by the Board.

That notwithstanding, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims of entitlement to 
service connection for a cardiac and a 
respiratory disorder to include as 
disabilities resulting from undiagnosed 
illness.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Ask the veteran and his 
representative to provide a list of all 
VA and non-VA health care providers that 
have provided him any treatment for 
cardiac and respiratory conditions.  Any 
such relevant medical records (to the 
extent they are not currently associated 
with the claims folder) should be sought 
from any source identified by the 
appellant, including, but not limited to, 
any Walter Reed Army Medical Center 
clinical records (particularly a June 
2000 electrocardiographic study).  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each non-VA health care 
provider identified. 
 
When the veteran responds, obtain records 
from each health care provider the 
appellant identifies (including VA and 
non-VA medical records).  The results of 
the requests, whether successful or 
unsuccessful, must be documented in the 
claims file.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  If these records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the appellant and his representative of 
the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the 
appellant and his representative that we 
will proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.  After the above development has been attempted, 
make arrangements with the appropriate VA medical 
facility(ies) for the appellant to be afforded 
appropriate examination(s), such as pulmonary, 
cardiovascular, and/or Persian Gulf War guidelines 
examinations, to determine whether or not any 
cardiac and pulmonary conditions for which service 
connection is claimed are currently manifested, and 
if so, their etiology.  Any indicated tests and 
studies should be accomplished, such as an exercise 
tolerance test, pulmonary function test, and chest 
x-ray.  Any written notification to appellant to 
report for such examination(s) and indicated tests 
and studies should be associated with the claims 
folder.  The examiner(s) should review the entire 
claims folder, examine appellant, and express an 
opinion, including degree of probability in terms 
of "is it as likely as not," regarding the 
following:
A.  (i) Is any chronic cardiac or 
respiratory disorder currently manifested 
(and if so, such disability(ies) should 
be identified); 
(ii) if any chronic cardiac or 
respiratory disorder is currently 
manifested, is it causally or 
etiologically related to appellant's 
active service, including active duty 
service in the Persian Gulf, or proximate 
thereto (i.e., what is the approximate 
date of onset of such condition)?  
The examiner(s) should comment on the 
clinical significance, if any, of the in-
service and VA electrocardiogram reports' 
findings of a nonspecific T-wave 
abnormality (i.e., are such findings 
indicative of a chronic cardiac condition 
versus a normal variant), and in-service 
and post-service complaints of chest 
pain.  If a chronic cardiac or 
respiratory disorder is not currently 
manifested, this should be so stated for 
the record.  

B.  The examiner(s) should opine as to 
whether or not there are objective signs 
and symptoms of a current disability 
manifested by cardiac or respiratory 
symptoms resulting from an undiagnosed 
illness or a medically unexplained 
chronic multi-system illness.  If the 
answer is in the negative, this should be 
so stated for the record.  If there are 
objective signs and symptoms of a current 
disability manifested by cardiac or 
respiratory symptoms resulting from an 
undiagnosed illness or a medically 
unexplained chronic multi-system illness, 
the examiner(s) should set forth whether 
there is any etiological relationship to 
service that can be discerned.  If no 
relationship can be discerned, that too 
should be so stated in detail in the 
examination report(s).  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner(s).  Any opinions 
expressed should be accompanied by 
adequate explanations.  The claims folder 
should be sent to the examiner(s).   

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO should again review the case 
on the basis of all the evidence of 
record, to include the evidence developed 
by the Board subsequent to the issuance 
of the October 2001 Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




